Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD
Civil Remedies Division
Center for Tobacco Products,
(FDA No. FDA-2014-H-0836)
Complainant
v.
Juan Antonio Guevara d/b/a Don Juan’s 2,
Respondent.
Docket No. C-14-1341
Decision No. 3336
Date: August 19, 2014
INITIAL DECISION AND DEFAULT JUDGMENT
The Center for Tobacco Products (CTP) began this matter by serving an administrative
complaint on Respondent, Juan Antonio Guevara d/b/a Don Juan’s 2, at 7359 North
Bentsen Palm Drive, Mission, Texas 78574, and by filing a copy of the complaint with
the Food and Drug Administration’s (FDA) Division of Dockets Management. The
complaint alleges that Don Juan’s 2 unlawfully sold cigarettes to minors and failed to
verify the ages of tobacco purchasers by means of photographic identification containing
the bearer’s date of birth, thereby violating the Federal Food, Drug, and Cosmetic Act

(Act), 21 U.S.C. § 301 et seg., and its implementing regulations, 21 C.F.R. pt. 1140. CTP
seeks to impose a $500 civil money penalty against Respondent Don Juan’s 2.

As provided for in 21 C.F.R. §§ 17.5 and 17.7, on June 25, 2014, CTP served the
complaint on Respondent Don Juan’s 2 by United Parcel Service. In the complaint and
accompanying cover letter, CTP explained that, within 30 days, Respondent should pay
the penalty, file an answer, or request an extension of time in which to file an answer.
CTP warned Respondent that, if it failed to take one of these actions within 30 days, the
Administrative Law Judge could, pursuant to 21 C.F.R. § 17.11, issue an initial decision
ordering it to pay the full amount of the proposed penalty.

Respondent Don Juan’s 2 has neither filed an answer within the time prescribed, nor
requested an extension of time within which to file an answer. Pursuant to 21 C.F.R.
§ 17.11, Lassume that the facts alleged in the complaint (but not its conclusory

statements) are true. Specifically:

e At Respondent’s business establishment, 7359 North Bentsen Palm Drive,
Mission, Texas 78574, on February 24, 2013, at approximately 3:14 PM CT, an
FDA-commissioned inspector observed Respondent’s staff sell a package of
Camel Crush Regular Fresh cigarettes to a person younger than 18 years of age.
The inspector also noted that Respondent’s staff failed to verify, by means of
photo identification containing the bearer’s date of birth, that the cigarette
purchaser was 18 years of age or older;

e Ina warning letter issued on March 14, 2013, CTP informed Respondent of the
inspector’s observations from February 24, 2013, and that such actions violate
federal law, 21 C.F.R. § 1140.14(a) and (b)(1). The letter further warned that if
Respondent failed to correct its violations, the FDA could impose a civil money
penalty or take other regulatory action;

e At Respondent’s business establishment, 7359 North Bentsen Palm Drive,
Mission, Texas 78574, on January 11, 2014, at approximately 10:35 AM, FDA-
commissioned inspectors documented Respondent’s staff selling a package of
Marlboro cigarettes to a person younger than 18 years of age. The inspectors also
noted that Respondent’s staff failed to verify, by means of photo identification
containing the bearer’s date of birth, that the cigarette purchaser was 18 years of
age or older.

These facts establish Respondent’s liability under the Act. The Act prohibits
misbranding of a tobacco product. 21 U.S.C. § 331(k). A tobacco product is misbranded
if sold or distributed in violation of regulations issued under section 906(d) of the Act.

21 U.S.C. § 387f(d); see 21 U.S.C. § 387c(a)(7)(B); 21 C.F.R. § 1140.1(b). The
Secretary of the U.S. Department of Health and Human Services issued the regulations at
21 C.F.R. pt. 1140 under section 906(d) of the Act. 21 U.S.C. § 387a-1; see 21 U.S.C.

§ 387f(d)(1); 75 Fed. Reg. 13,225, 13,229 (Mar. 19, 2010). Under 21 C.F.R.

§ 1140.14(a), no retailer may sell cigarettes or smokeless tobacco to any person younger
than 18 years of age. Under 21 C.F.R. § 1140.14(b)(1), retailers must verify, by means of
photo identification containing the bearer’s date of birth, that no cigarette or smokeless
tobacco purchaser is younger than 18 years of age.

A $500 civil money penalty is permissible under 21 C.F.R. § 17.2.
Order

For these reasons, I enter default judgment in the amount of $500 against Respondent
Juan Antonio Guevara d/b/a Don Juan’s 2. Pursuant to 21 C.F.R. § 17.11 (b), this order
becomes final and binding upon both parties after 30 days of the date of its issuance.

/s/
Catherine Ravinski
Administrative Law Judge

